Exhibit 99.1 Contact: Home Federal Bancorp, Inc. Len E. Williams, President & CEO Eric S. Nadeau, EVP, Treasurer & CFO 208-466-4634 www.myhomefed.com/ir HOME FEDERAL BANCORP, INC. ANNOUNCES THIRD QUARTER RESULTS AND ADDITIONAL STOCK REPURCHASE PROGRAM Nampa, ID (October 26, 2012) – Home Federal Bancorp, Inc. (“Company”) (Nasdaq GSM: HOME), the parent company of Home Federal Bank (“Bank”), today announced results for the quarter and nine months ended September 30, 2012. The Company reported net income of $322,000, or $0.02 per diluted share, for the three months ended September 30, 2012, compared to a net loss of ($2.0 million), or ($0.13) per diluted share, for the same period a year ago. For the nine months ended September 30, 2012, the Company reported net income of $1.6 million, or $0.11 per diluted share, compared to a net loss of ($3.3 million), or ($0.21) per diluted share, for the nine months ended September 30, 2011. On July 30, 2010, the Bank entered into a purchase and assumption agreement with the Federal Deposit Insurance Corporation (“FDIC”) to assume all of the deposits and acquire certain assets of LibertyBank, headquartered in Eugene, Oregon (the “LibertyBank Acquisition”). In August 2009, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and certain assets of Community First Bank, headquartered in Prineville, Oregon (the “CFB Acquisition”). Nearly all of the loans and foreclosed assets purchased in these acquisitions are subject to loss sharing agreements with the FDIC and are referred to as “covered loans” or “covered assets.” Loans and foreclosed and repossessed assets not subject to loss sharing agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” The following items summarize key activities of the Company during the quarter ended September 30, 2012: · Net interest income before the provision for loan losses increased $1.2 million compared to the linked quarter ended June 30, 2012, due to an increase in the yield on covered loans in the current quarter. However, net interest income decreased $4.2 million to $11.5 million for the quarter ended September 30, 2012, when compared to the quarter ended September 30, 2011, due to a lower yield on covered loans, which was partially offset by a lower cost of funds in the third quarter of 2012; · A negative provision for loan losses of ($382,000) was recorded on loans purchased in the CFB Acquisition and a provision for loan losses of $487,000 was recorded on loan pools purchased in the LibertyBank Acquisition. Net of the FDIC indemnification recovery of $50,000, which is reported in noninterest income, the provision for loan losses reduced income before taxes by $55,000. A provision for loan losses for originated noncovered loans was not recorded during the quarter ended September 30, 2012; · Noninterest income during the quarter ended September 30, 2012, includes impairment of the FDIC indemnification asset of $3.0 million, which was a result of a reduction in estimated future losses on covered loans. The impairment of the FDIC indemnification asset was $1.7 million in the linked quarter and $6.9 million in the year-ago quarter; · Noninterest expense decreased by $3.1 million during the quarter ended September 30, 2012, compared to the year-ago quarter and decreased $620,000 compared to the linked quarter due primarily to lower compensation costs in 2012 and severance costs that were accrued during the quarter ended September 30, 2011 while there were no severance costs during the quarter. For the nine months ended September 30, 2012, noninterest expenses declined $7.1 million compared to the nine months ended September 30, 2011; · Total assets decreased $14.4 million during the quarter ended September 30, 2012, compared to June 30, 2012. Total assets have declined $56.2 million since December 31, 2011, as declines in cash and cash equivalents and loans offset reductions in deposits; · Noncovered nonperforming assets declined $2.3 million to $20.7 million at September 30, 2012, compared to June 30, 2012. Total nonperforming assets decreased $4.3 million during the quarter to $35.3 million at September 30, 2012; and Home Federal Bancorp, Inc. October 26, 2012 Page 2 of 9 · The Company repurchased 721,244 shares during the quarter ended September 30, 2012, at an average cost of $10.20 per share. The Company’s board of directors authorized a new stock repurchase program, authorizing the repurchase of up to725,000 shares, or approximately 5%, of the Company’s stock, effective October 31, 2012. Len E. Williams, the Company’s President and CEO, commented, “We continue to reduce operating expenses and nonperforming assets and we repurchased 721,244 shares of the Company’s common stock at a significant discount to our book value during the quarter ended September 30, 2012. We are pleased with the growth in our multifamily residential and builder finance loan portfolios.As we are seeing improvement in the economy of our Idaho Region and our Oregon regions have stabilized, we look forward to meaningful growth in our targeted commercial client markets.” Results of Operations Net interest income. Net interest margin increased to 4.74% during the quarter ended September 30, 2012, from 4.17% in the linked quarter, but decreased substantially from 5.62% during the quarter ended September 30, 2011. Similarly, the Company’s yield on earning assets increased to 5.11% in the current quarter from 4.57% in the linked quarter, yet declined from 6.30% during the quarter ended September 30, 2011. The increase over the linked quarter was primarily due to an increase in accretable income on purchased loans during the quarter ended September 30, 2012. Each quarter the Company estimates cash flows on loan pools purchased in the LibertyBank Acquisition and at least semi-annually, the Company updates loss estimates, prepayment speeds and other variables when calculating cash flows. As a result, income from loan pools can be volatile. During the quarter ended September 30, 2011, the Company experienced significant prepayments on pooled loans, which resulted in accretion gains and an increase in net interest margin for this period of 2011. The managed reduction in certificates of deposit and declines in interest rates paid on deposits during the quarter ended September 30, 2012, resulted in a lower cost of funds compared to prior periods. Additionally, the Bank paid off all outstanding borrowings with the Federal Home Loan Bank (“FHLB”) of Seattle in September 2011, which reduced interest expense on borrowings during the three and nine months ended September 30, 2012 compared to the same periods in 2011. The cost of funds for the quarter ended September 30, 2012, was 0.50% compared to 0.54% in the quarter ended June 30, 2012, and 0.85% for the quarter ended September 30, 2011. The cost of deposits, which includes noninterest-bearing deposits, was 0.42% during the quarter ended September 30, 2012, compared to 0.45% during the quarter ended June 30, 2012 and 0.56% for the year-ago quarter. Provision for loan losses. A provision for loan losses of $105,000 was recorded during the quarter ended September 30, 2012, compared to a negative provision of ($434,000) for the quarter ended June 30, 2012, and a provision of $2.6 million for the same year-ago period. The quarterly provision was comprised of a negative provision of ($382,000) related to recoveries on loans purchased in the CFB Acquisition. This negative provision was, however, more than offset by a provision of $487,000 on loan pools purchased in the LibertyBank Acquisition. A provision for loan losses on pooled loans is recorded when the estimated cash flows from the pool declines compared to previously estimated cash flows. Home Federal Bancorp, Inc. October 26, 2012 Page3 of 9 The following table details the impact of the provision for loan losses and the FDIC indemnification recovery on income (loss) before income taxes: Three Months Ended (in thousands) September 30, June 30, September 30, Provision for loan losses on: Noncovered originated loans $ $ $
